Opinion issued February 17, 2010
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-10-00035-CV




IN RE MARK A. METZGER, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Mark Metzger, seeks mandamus
relief compelling the trial court to act on his motion to recuse.  On February 9, 2010,
Metzger moved to dismiss the petition for mandamus as moot.    
We dismiss the petition for writ of mandamus as moot.  All pending motions
are overruled as moot.     
 
Per Curiam 
 
Panel consists of Justices Jennings, Hanks, and Bland.